DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Claim Interpretation
Examiner is interpreting the claim limitation “free metals” as referring to zerovalent metals.1
Reasons for Allowance
Claims 13–20 are allowed. The following is Examiner’s statement of reasons for allowance:
The following is a statement of reasons for the indication of allowable subject matter:
The references cited infra are considered to disclose subject matter in close proximity with the presently claimed method. Nevertheless, the precipitation (emphasis added) of metal salts or free metals on a plurality of CNT(–) filtering layers, each CNT(–) filtering layer being between an anode and a cathode, does not appear to be taught nor fairly suggested in any of these references. Furthermore, as it applies to methods directed to, inter alia, both the separation of metals and the use of a plurality of filtration chambers—wherein each filtration chamber has a CNT(–) filtering layer between an anode and a cathode—the use of such filtration chambers in series also does not appear to be taught nor fairly suggested in any of these references. Likewise, such features along with reasoning to combine with one or more of said references could not be found within the prior art.

The references are as follows:
Sadia A. Jame & Zhi Zhou, Electrochemical carbon nanotube filters for water and wastewater treatment, 5 Nanotechnol Rev., 41, 41–50 (2016).
Guandao Gao & Chad D. Vecitis, Doped Carbon Nanotube Networks for Electrochemical Filtration of Aqueous Phenol: Electrolyte Precipitation and Phenol Polymerization, 4 ACS Appl. Mater. Interfaces, 1478, 1478–1489 (2012).
Gao et al., CNT–PVDF composite flow-through electrode for single-pass sequential reduction–oxidation, 2 J. Mater. Chem. A, 6185, 6185–6190 (2014).
Guandao Gao & Chad D. Vecitis, Electrochemical Carbon Nanotube Filter Oxidative Performance as a Function of Surface Chemistry, 45 Environ. Sci. Technol. 9726, 9726–9734 (2011).
Mary H. Schnoor & Chad D. Vecitis, Quantitative Examination of Aqueous Ferrocyanide Oxidation in a Carbon Nanotube Electrochemical Filter: Effects of Flow Rate, Ionic Strength, and Cathode Material, 117 J. Phys. Chem. C, 2855, 2855–2867 (2013).
Liu et al., Quantitative 2D electrooxidative carbon nanotube filter model: Insight into reactive sites, 80 Carbon, 651, 651–664 (2014).
Han Liu, CNT-based Electrochemical Filter for Water Treatment: Mechanisms and Applications (2015) (Ph.D. dissertation, Harvard University).
US 2012/0211367 Al to Vecitis, published August 23, 2012.
US 2012/0234694 Al to Vecitis et al., published September 20, 2012.
Afnan Mashat, Functional Materials Based on Surface Modification of Carbon Nanotubes for Biomedical and Environmental Applications (2015) (Ph.D. disserta-tion, King Abdullah University of Science and Technology).
US 4,226,695 A to Matson, issued October 7, 1980.
US 2018/0187320 A1 to Chung et al., filed December 29, 2016.
Khattab et al., Electrochemical removal of copper ions from dilute solutions using packed bed electrode. Part I, 22 Egypt. J. Petrol., 199, 199–203 (2013).
Khattab et al., Electrochemical removal of copper ions from dilute solutions using packed bed electrode. Part II, 22 Egypt. J. Petrol., 205, 205–210 (2013).
WO 2016/110597 A1 to Dominguez Benetton et al., published July 14, 2016.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEIDI KELLEY can be reached at 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        

/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., United States Patent and Trademark Office, Classification Definitions: Class 75, page 75-5 (Dec. 2004 ed.), available at https://www.uspto.gov/web/patents/‌classification/uspc075/defs075.pdf (“Processes recovering metal values go to Class 423 unless it can be determined conclusively that free metal (i.e., zero valent) is the metal obtained….”); see also US 3,832,443 A to Hass, col. 1, ll. 56–66 (“[S]ome oxygen must be maintained in the NO, conversion zone in order to keep the catalyst from being reduced to the zero-valent, free metal state….”).